This is an action of tort under G. L. (Ter. Ed.) c. 84, §§ 1, 15, to recover for personal injuries sustained by the plaintiff when she stepped into a small depression two inches deep, at the most, in the sidewalk of Chestnut Street, a public way in Chelsea. The judge, sitting without a jury, found “as a fact” that the condition described did not constitute a defect, and the plaintiff alleged exceptions. This finding was permissible on the evidence and was not vitiated by the manner in which the judge dealt with the defendant’s so called "request for ruling §1.”